Citation Nr: 0302874	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  98-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling, on appeal from the initial 
grant of service connection.

(The issues of entitlement to service connection for a low 
back disability and a disability claimed as exposure to 
tuberculosis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active military duty from December 1958 
to June 1983 with 8 years and 2 months of prior active 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board is undertaking additional development with respect 
to the issues of service connection for a low back disability 
and disability claimed as exposure to tuberculosis pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The asthma requires daily medication and inhalants.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, Diagnostic Code 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC) and a January 2001 letter provided to both the 
appellant and his representative, specifically satisfies the 
requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claims including the 
requirements of the VCAA, to include what evidence the VA 
would obtain. 

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  Moreover, 
the veteran was presented opportunities to present testimony 
at personal hearings but he declined.  The veteran has also 
undergone VA examination during the appeal period, to include 
a VA medical examination in April 1999.  Accordingly, the 
Board finds that the requirements under the VCAA have been 
met.  Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual Background

The service medical records show that the veteran was treated 
intermittently for asthma.  Following service he received 
treatment at a military facility for respiratory complaints 
variously diagnosed to include asthma, asthmatic bronchitis 
and chronic obstructive pulmonary disease.

In November 1997 the RO granted service connection for asthma 
and assigned a non-compensable rating under Diagnostic Code 
6602, effective June 1997.

A VA examination was conducted in April 1999.  At that time 
the veteran reported that his medication regime included 
Intal inhaler, 2 puffs a day; Albuterol, 2 puffs twice daily, 
Azmacort 2 puffs twice daily; and Terbutaline, 10 milligram 
daily.  He stated that he did not have a cough, sputum, or 
hemoptysis.  On normal activity he had no shortness of 
breath.  He played golf and did yard work without problems.    
He had had no acute attacks of asthma since 1993.  

The examination showed that the lungs were clear and resonant 
to percussion and auscultation.  No wheezing was noted.  
There was no clubbing, cyanosis, or edema of the extremities.  
A chest x-ray was negative.  Two pulmonary function tests 
showed Forced Expiratory Volume in one second (FEV-1) of 78.8 
and 82.7 percent of predicted and FEV/FVC(s) of 96.3 and 86 
percent of predicted.

The VA examiner indicated that these findings were 
essentially normal.  The diagnosis was asthma (reactive 
airway disease, now under good control with oral and inhalant 
medications.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A 1155; 38 C.F.R. Part 4.

Diagnostic Code 6602 provides for the evaluation of bronchial 
asthma.  A 10 percent disability rating is warranted for FEV- 
1 levels of 71 to 80 percent of predicted, FEV-1/FVC levels 
of 71 to 80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
FEV-1 levels of 56 to 70 percent, FEV-1/FVC levels of 56 to 
70 percent, or daily inhalation or oral bronchodilator 
therapy or; inhalation anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 levels of 40-to 55 
percent, FEV-1/FVC levels of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2002).

In this case, the evidence of record shows that the veteran's 
latest, April 1999, pulmonary function tests do not show 
results that satisfy the criteria for a higher rating.  Also, 
the veteran last had an exacerbation in 1993, more than nine 
years ago.  The Board finds that the criteria for a 60 
percent rating have not been satisfied.  Thus, the 
preponderance of the evidence is against the veteran's claim.  
Additionally, the Board finds that the 30 percent rating is 
the highest rating warranted during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER


Entitlement to an increased rating in excess of 30 percent 
for asthma is denied.



		
	ROBET P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

